Title: From John Adams to Jedidiah Morse, 9 March 1809
From: Adams, John
To: Morse, Jedidiah



Dear Sir,
Quincy March 9. 1809.

Though it is “a terrible thing” for “eyes with reading almost blind” to go over between three and four hundred pages of ms. History, I have read “the General history of the United States” with more delight than it would be prudent for me to express.
It is written in the pure spirit of an upright and faithful and impartial American. I see in it none of those panegyrical Romances which compose many of our American histories, nor any of those scandalous calumnies with which all foreign narrations of American affairs abound. As far as my knowledge extends, the facts in general have been industriously collected and correctly represented. The plan is judicious and the execution of it able. The style is not so elaborate as Robinsons, so subtly elegant as Hume’s, nor so pompous as Gibbons: but in my opinion for the mere purpose of conveying truth, to the reader, it is better than any of them. History should be read for facts, not for words. European and perhaps some American reviewers will criticise the numerous reflections so well becoming the character of the Historian, which ascribes all events to providence, and perhaps stigmatize them as puritanical preaching. I would not leave out one of them, however, to please those Gentlemen.
Twenty two years of this history, that is, from 1744 to 1766, I very well remember; and I have never read so true and interesting an account of them.
It is very probable that some circumstances may have escaped the vigilant investigation of Dr Trumbull, but it is not in my power to point out many of them.
The hill in Dorchester called Mount Massachusetts, the seat of the Great Sachem Massachusetts, I have never known nor heard mentioned. I believe this is an error. It has always been considered by me as very difficult, if not impossible, to ascertain precisely where Massachusetts held his principal Court. He probably had like the great princes of Europe many palaces all along the Sea Coast from the North River to Charles’s River, and seated himself from time to time where he and his people could best provide themselves with eels, clams, Muscles, Lobsters, Alewives, Tom Cod and Cod and Haddock, as well as wild fowl and all other sorts of Game. Weymouth, Mount Woolaston or Squantum, I shall think more likely for many reasons than Dorchester, to be some of his seats, and the quantity of shells and Indian tools, pestles &c found in these places, shew them  to have been inhabited by Great numbers of the Indians.
One more intimation I beg leave to make. It is important that posterity should know the very first symptoms and circumstances of misunderstanding between Great Britain & the Colonies. These will be found to have originated from the first news in England of the conquest of Quebec in 1759. Immediately after the news reached the Court of St James’ of the surrender of Quebec, a jealousy of the Colonies sprung up and a resolution to “secure them.” For this purpose orders were sent to the Custom House offices to demand Writs of assistants of the Superior Court. Paxton perhaps thought it safest to apply at Salem rather than Boston. Accordingly Cockle petitioned the Superior Court at Salem in 1760. Chief Justice Sewall was then on the bench, and being a high American, and a warm friend of liberty civil and religious, provided prevailed on the Court to order the question to be argued at Boston at the Feb. term in 1761, expressing some doubts of the legality of the writs of assistants requested and of the power of the court to grant them. Between the Court in Salem in 1760 and that in Boston in 1761, Sewall died and Hutchinson was appointed Chief Justice, for the precise purpose as it was Supposed, to support this writ.
I was present at the argument of the question in Feb. 1761, and took those minutes which are quoted in the margin of the second volume of Judge Minot’s history. “Ms. minutes taken at the bar.” You may read the arguments of Mr Gridley, Mr Otis and Mr Thatcher, as taken by me from page 87 to page 89 inclusively of that work. My very hasty careless and imperfect minutes lay in my desk, neglected till about the year 1770, when Jona. Williams Austin, one of my clerks, clandestinely seized them, & without my knowledge, printed them in Isaiah Thomas’ Massachusetts Spy. And what was less excusable, he inserted two interpolations of his own head. The first is in p. 95 of the words, “until the trump of the Archangel shall excite different emotion in the soul.” The second is in p. 96 in these words—“What is this but to have the curse of Canaan with a witness upon us; to be the servant of servants, the most despicable of God’s creation?” This last flighty interpolation Austin took in substance from the instructions of the town of Braintree to their Representatives in the year 1765.
This great cause and Mr Otis’ wonderful argument of it was attended by as many of the principal people of Boston as could crowd into the council chamber. My miserable minutes convey no idea of the learning and eloquence displayed on that great occasion. The popularity acquired by Mr Otis was an universal enthusiasm. At the next election and for two years afterwards he was chosen into the House of Representatives, with great unanimity, and during that whole period supported the order and conducted the Councils of the town of Boston with a stability, prudence and spirit, that no other man I ever Knew, was capable of.
That petition for Cockle for wrist of assistants and the ardent opposition to it ought to be distinctly marked, as the first proof of a design in the government of Great Britain to tax the Colonies, and of the resolution of the people of America, to resist such taxation.
That argument convinced me that Great Britain was setting up a claim, that she never would abandon, and the Colonies were commencing an opposition in which they would forever persevere, and that the consequence must be sooner or later a separation of the countries. When the argument was over, I went up to Mr Otis and said, “Exequisti monumentum ære perennius.” We shall never hear the last of this.” As long as he lived he remembered the compliment and the prediction, and rarely saw me without reminding me of them.
I thank you, Sir, for giving me an opportunity to read D Trumbull’s history, and pray you to accept a renewed assurance of the esteem and friendship of Your

John Adams.